internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc fip b04 - plr-106557-03 date date taxpayer company x company y state z dear this is in response to the date letter submitted by you on behalf of taxpayer requesting a ruling concerning the federal_income_tax treatment of benefits received under certain life_insurance_contract riders facts company x is a stock_life_insurance_company organized under the laws of state z and is subject_to tax under sec_801 of the internal_revenue_code company x is a wholly-owned subsidiary of company y companies x and y file a consolidated_income_tax_return on a calendar_year basis taxpayer is considering purchasing a cash_value life_insurance_contract contract with attached riders issued by company x taxpayer represents that the contract qualifies as a life_insurance_contract within the meaning of sec_7702 the attached riders consist of four separate riders death of spouse or child rider chronic illness accelerated benefits rider disability_income rider and critical illness rider a contract holder has the option of purchasing the riders but the riders are available only as a group taxpayer requests a ruling with respect only to the disability_income rider and the critical illness rider charges for each of the riders will be imposed against the cash_value of the contract charges will depend on the age risk classification and gender of the insured the riders will not be underwritten separately from the contract and do not have a cash_value the aggregate amount of benefits payable under all of the riders will be established at issuance as the initial face_amount of the contract and will decrease as rider benefits are paid benefits paid under the riders will not reduce the contract's death_benefit or cash_value the disability_income rider will pay a monthly benefit equal to a percentage of the aggregate amount of benefits payable under the riders if the insured has not reached the age of is receiving social_security disability payments and is totally disabled because of injury or sickness is unable to engage in any occupation for which the insured is reasonably qualified by education training or prior experience if the insured is not a participant in the social_security program benefits will be paid if the insured has not reached the age of is totally disabled with a disability that is expected to last at least a continuous period of consecutive months or is expected to result in death and was continuously actively at work during the three month period immediately prior to the commencement of total disability the disability_income rider terminates when the insured reaches age the critical illness rider will pay a lump-sum benefit equal to a percentage of the aggregate amount of benefits payable under the riders upon the occurrence or diagnosis of amyotrophic lateral sclerosis blindness cancer end stage renal failure loss of hearing heart attack organ or bone transplant paralysis loss of limbs or stroke both the disability_income rider and the critical illness rider have a waiver of premium benefit under which the premium on the contract will be waived while the insured is eligible for benefits under the rider law and analysis sec_104 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior year gross_income does not include amounts referred to in sec_105 if such amounts are paid to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care of the taxpayer his spouse and dependents sec_105 provides that gross_income does not include amounts referred to in sec_105 to the extent such amounts constitute payments for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer his spouse or a dependent and are computed with reference to the nature of the injury without regard to the period the employee is absent from work the disability_income rider specifically conditions the payment of benefits upon total disability because of injury or sickness and all of the conditions for which payment will be made under the critical illness rider constitute illnesses or bodily infirmities accordingly we conclude benefits received under the disability_income and critical illness riders will be a excludable from taxpayer's gross_income under sec_104 unless the benefits are attributable to contributions of taxpayer's employer that were not includible in taxpayer's gross_income benefits attributable to contributions of taxpayer's employer that were not b includible in the recipient's gross_income that are received under the critical illness rider will be includible in taxpayer's gross_income under sec_105 except to the extent they qualify for exclusion under sec_105 or sec_105 c benefits payable under the disability_income rider are not reimbursements of medical_expenses of taxpayer nor are they computed with reference to the nature of taxpayer's injury without regard to the period taxpayer is absent from work accordingly benefits received by taxpayer under the disability_income rider are includible in taxpayer's gross_income under sec_105 to the extent that they are attributable to contributions of taxpayer's employer that were not includible in taxpayer's gross_income except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether the benefits provided under the riders either individually or as a group are considered qualified_additional_benefits for purposes of sec_7702 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products cc
